DETAILED ACTION
The declaration, amendment and RCE filed on 12/01/2021 has been entered and fully considered. Claims 1-11 are pending, of which claim 11 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Journal American Society for Mass Spectrometry, 2012, IDS) (Chen).
Regarding claim 1, Chen teaches a glycan analysis method for analyzing a structure of glycan using mass spectrometry (abstract), the glycan analysis method comprising: 
a) a sample preparation step of preparing a sample by labeling glycan to be analyzed without reduction, using an acidic labeling agent (APTS) having at least one site (e.g. sulfonic acid group) capable of stably presenting a negative charge in a molecule (page 1409, par 5); and 
b) an analysis execution step of subjecting the sample to MS/MS analysis in negative ion mode (Fig. 1, page 1409, par 6), where a deprotonated ion of a labeled glycan (labeled with APTS) is used as a precursor ion (Fig. 1, page 1409, par 5-6); and
c) an estimating step of estimating a structure of the glycan by detecting a product ion of D ion or E ion (D ions and E ions are generated when negatively ionized glycan are dissociated by CID) which reflects a branched structure of the glycan from a result of the MS/MS analysis (Fig. 1, page 1410-1411).
APTS has three sulfonic acid groups. Sulfonic acids are strong acids. They are commonly cited as being around a million times stronger than the corresponding carboxylic acid. Chen teaching purifying the APTS labeled glycan by passing through a 
Chen does not specifically mention D ion or E ion when analyzing APTS labeled glycan MS2 spectrum. However, Chen teaches detecting a product ion of D ion or E ion in the negatively ionized ABEE labeled glycan for estimating a branched structure of the glycan in MS2 spectrum (Fig. 4A). D ions and E ions are inherently generated when negatively ionized APTS labeled glycan are dissociated by CID in MS2 spectrum. Applicant agrees that “Since glycans tend to become negative ions under acidic conditions, the ionization efficiency of glycans labeled with acidic labeling agents is high, and much more product ions such as D ions and E ion are generated than those of glycans labeled with neutral labeling agents. This makes it possible to easily estimate the branched structure of glycans based on MS/MS spectrum, and the analysis can be performed with high accuracy” (declaration page 3, par 2). Chen teaches that D ions and E ions contains information of branched structure of glycan (Fig. 4A). It would have been obvious to one of ordinary skill in the art to include detecting a product ion of D ion or E ion in MS2 spectrum of APTS labeled glycan in the step of estimating a structure of the glycan, in order to utilize the information of branched structure of the glycan as fairly suggested by Chen.
Regarding claim 2, Chen teaches that wherein the labeling agent (APTS) has one site that stably presents a negative charge in a molecule (page 1409, par 5).
Regarding claim 4, Chen teaches that wherein the labeling agent (APTS) has an amino group, a hydrazide group, an aminooxy group, or a corresponding basic functional group, and binds to a reducing terminal of the glycan (page 1409, par 5).
Regarding claim 5, Chen teaches that wherein the labeling agent (APTS) reacts with an amino group of a glycosylamine structure in the glycan (page 1409, par 5).
.
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Journal American Society for Mass Spectrometry, 2012, IDS) (Chen) in view of Liu et al. (US 2014/0178912)(Liu).
Regarding claim 3, while Chen teaches that wherein the site that stably presents a negative charge in the labeling agent is a sulfate group (APTS) (page 1409, par 5), Chen does not specifically teach that wherein the site that stably presents a negative charge in the labeling agent is a carboxy group. In the analogous art of glycan labeling, Liu teaches labeling glycan with a negatively charged reagent (2-aminobezoic acid), wherein the site that stably presents a negative charge in the labeling agent is a carboxy group (par [0134]). At time before the filing it would have been obvious to one of ordinary skill in the art to select a glycan labeling reagent wherein the site that stably presents a negative charge in the labeling agent is a carboxy group, such as 2-aminobezoic acid, as taught by Liu, because the selection is based on its suitability for the intended use.
Regarding claim 11, while Liu teaches that wherein the acidic labeling agent (2-aminobezoic acid) has only one site capable of stably presenting the negative charge in the molecule (par [0134]).

Response to Arguments
Applicant's declaration and arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Chen neither describes nor suggests the feature of “detecting a product ion of D ion or E ion ... from a result of the MS/MS analysis (where the MS/MS analysis is performed for a deprotonated ion of the labeled glycan which is obtained by labeling glycan using an acidic labeling agent)” recited in claim 1.” (remark, page 7, par 1, declaration, page 2).
This argument is not persuasive. Chen does not specifically mention D ion or E ion when analyzing APTS labeled glycan MS2 spectrum. However, Chen teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797                                                                                                                                                                                             

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .